Citation Nr: 0412311	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  97-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
fracture of the left ulna, currently rated as 10 percent 
disabling.

3.  Whether new and material evidence had been received to 
reopen the claim of service connection for hypertension.

4.  Whether new and material evidence had been submitted to 
reopen the claim of service connection for hemorrhoids.

5.  Entitlement to a clothing allowance.

6.  Entitlement to an earlier effective date for a 
compensable rating for residuals of multiple finger injuries 
of the left hand.

7.  Entitlement to an earlier effective date for a 
compensable rating for residuals of a fracture of the left 
ulna.

8.  Entitlement to an earlier effective date for a 10 percent 
rating for residuals of concussion with headaches.

9.  Entitlement to an earlier effective date for a 20 percent 
evaluation for left femur fracture.

10.  Entitlement to an increased rating for residuals of a 
fracture of the left femur with shortening, currently rated 
as 20 percent disabling.

11.  Entitlement to an increased rating for fracture of the 
left patella with degenerative changes of the left knee, 
currently rated as 10 percent disabling.

12.  Entitlement to an increased rating for residuals of 
multiple finger injuries of the left hand, currently rated as 
10 percent disabling.

13.  Entitlement to an increased rating for residuals of 
cerebral concussion with headaches, currently rated as 10 
percent disabling.

14.  Evaluation of disc space narrowing with thoracolumbar 
scoliosis and chronic low back pain, currently rated as 20 
percent disabling.  

15.  Entitlement to service connection for fracture of the 
cervical spine at C6-7.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1961 to December 
1961 and from September 1966 to January 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that rating decision, service connection 
was granted for PTSD and a 30 percent rating was assigned 
effective December 1994.  Service connection was also granted 
for disc space narrowing with thoracolumbar scoliosis and 
chronic low back pain and a 10 percent rating was assigned 
from December 1994.  Increased ratings were denied for: 
residuals of a fracture of the left femur with shortening, 
fracture of the left patella with degenerative changes of the 
left knee, residuals of a fracture of the left ulna, 
residuals of multiple finger injuries of the left hand, and 
residuals of cerebral concussion with headaches.  The RO 
determined the new and material evidence had not been 
received to reopen the claims of service connection for 
hypertension and hemorrhoids.  

A notice of disagreement was received in June 1996 as to the 
following issues: a higher rating for disc space narrowing 
with thoracolumbar scoliosis and chronic low back pain; an 
earlier effective date for the grant of service connection 
for disc space narrowing with thoracolumbar scoliosis and 
chronic low back pain; increased ratings for residuals of a 
fracture of the left femur with shortening, fracture of the 
left patella with degenerative changes of the left knee, 
residuals of multiple finger injuries of the left hand, and 
residuals of cerebral concussion with headaches; and the 
issue of whether new and material evidence had been received 
to reopen the claims of service connection for hypertension.  
A July 1996 statement of the case addressed those issues.  In 
February 1997, a substantive appeal was received as to those 
issues, but the matter of whether new and material evidence 
had been received to reopen the claims of service connection 
for hypertension, was not adequately addressed, as set forth 
below.  

In addition, the February 1997 correspondence served as a 
notice of disagreement as to the issue of the evaluation for 
PTSD and an increased rating for residuals of a fracture of 
the left ulna.  In April 1997, the veteran was issued a 
statement of the case as to those two issues.  

The February 1997 correspondence also served as a notice of 
disagreement as to the issues of earlier effective dates for 
the assigned ratings for a fracture of the left femur with 
shortening, residuals of a fracture of the left ulna, 
residuals of multiple finger injuries of the left hand, and 
residuals of cerebral concussion with headaches.  In August 
1998, the RO issued a statement of the case which, in 
pertinent part, addressed the issues of earlier effective 
dates for a compensable rating for residuals of multiple 
finger injuries of the left hand, for a compensable rating 
for residuals of a fracture of the left ulna, for a 10 
percent rating for residuals of concussion with headaches, 
and for a 20 percent evaluation for left femur fracture.  

In an August 1998 rating decision, an earlier effective date 
for service connection for thoracolumbar scoliosis and 
chronic low back pain was assigned.  The veteran responded 
that he was satisfied with that issue.  Thus, that issue is 
resolved.  

Also, in another August 1998 rating decision, service 
connection was denied, in pertinent part, for heart disease, 
fracture of the cervical spine at C6-7, and residuals of 
Agent Orange.  The veteran did not initiate an appeal as to 
the issues of service connection for heart disease and 
residuals of Agent Orange; however, a notice of disagreement 
as to the issue of service connection for fracture of the 
cervical spine at C6-7 was received in December 1998.

In May 1999, entitlement to a clothing allowance was denied.  
A notice of disagreement was received and, in November 1999, 
a statement of the case was issued.  

In a March 2000 rating decision, entitlement to a total 
disability rating based on individual unemployability (TDIU) 
and entitlement to Chapter 35 educational assistance benefits 
were granted.  

In a September 2002 rating decision, an increased rating of 
20 percent for disc space narrowing with thoracolumbar 
scoliosis and chronic low back pain was granted effective 
December 1994.  The Board notes that the United States Court 
of Appeals for Veterans Claims ("the Court") has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of  
higher rating remains in appellate status.  The denial of the 
other issues as addressed on the front page of this decision 
were confirmed and continued.  

In March 2003, the veteran was sent a letter which notified 
him that the regulations pertaining to increased ratings for 
intervertebral disc syndrome and for ankylosis of the fingers 
had been changed.  In August 2003, the veteran was notified 
that he had not submitted a timely and adequate substantive 
appeal as to the issues of: evaluation of PTSD; entitlement 
to an increased rating for residuals of fracture of the left 
ulna; whether new and material evidence had been received to 
reopen the claim of service connection for hypertension; 
whether new and material evidence had been submitted to 
reopen the claim of service connection for hemorrhoids; 
entitlement to a clothing allowance; and an earlier effective 
date for service connection for disc space narrowing with 
thoracolumbar scoliosis (however that issue had been 
resolved) and chronic low back pain.  In January 1994, , the 
veteran was notified that he had not submitted a timely and 
adequate substantive appeal as to the issues of: entitlement 
to an earlier effective date for a compensable rating for 
residuals of multiple finger injuries of the left hand; 
entitlement to an earlier effective date for a compensable 
rating for residuals of a fracture of the left ulna; 
entitlement to an earlier effective date for a 10 percent 
rating for residuals of concussion with headaches; and 
entitlement to an earlier effective date for a 20 percent 
evaluation for left femur fracture.  The veteran replied to 
both VA letters by submitting a copy of his February 1997 VA 
Form 9.

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.



FINDINGS OF FACT

1.  On February 13, 1996, the RO mailed the veteran a letter 
notifying him of the February 1996 decision which granted 
service connection for PTSD and assigned a 30 percent rating, 
denied an increased rating for residuals of fracture of the 
left ulna, determined that new and material evidence had not 
been received to reopen the claim of service connection for 
hypertension, and determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for hemorrhoids.  

2.  In August 1998, the RO issued a statement of the case 
which, in pertinent part, addressed the issues of earlier 
effective dates for a compensable rating for residuals of 
multiple finger injuries of the left hand, for a compensable 
rating for residuals of a fracture of the left ulna, for a 10 
percent rating for residuals of concussion with headaches, 
and for a 20 percent evaluation for left femur fracture.  The 
RO considered these issues as being on appeal from the 
February 1996 rating decision.  

3.  On May 4, 1999, the RO mailed the veteran a letter 
notifying him of the denial of his claim of entitlement to a 
clothing allowance.

4.  On July 9, 1996, the RO mailed the veteran a statement of 
the case on the issues of an increased rating for residuals 
of fracture of the left ulna and whether new and material 
evidence has been received to reopen the claim of service 
connection for hypertension; on April 7, 1997 as to the issue 
of evaluation of PTSD; on August 7, 1998 on the issues of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for hemorrhoids, an 
earlier effective date for a compensable rating for residuals 
of multiple finger injuries of the left hand, an earlier 
effective date for a compensable rating for residuals of a 
fracture of the left ulna, an earlier effective date for a 10 
percent rating for residuals of concussion with headaches, 
and an earlier effective date for a 20 percent evaluation for 
left femur fracture; and on November 17, 1999 on the issue of 
entitlement to a clothing allowance.  

5.  A substantive appeal was not received within one year of 
the pertinent notification letters and/or within 60 days of 
the pertinent statements of the case, with regard to the 
veteran's claims for a higher rating for PTSD, an increased 
rating for residuals of fracture of the left ulna, whether 
new and material evidence had been received to reopen the 
claim of service connection for hypertension, whether new and 
material evidence had been submitted to reopen the claim of 
service connection for hemorrhoids, entitlement to a clothing 
allowance, an earlier effective date for a compensable rating 
for residuals of multiple finger injuries of the left hand, 
an earlier effective date for a compensable rating for 
residuals of a fracture of the left ulna, an earlier 
effective date for a 10 percent rating for residuals of 
concussion with headaches, and an earlier effective date for 
a 20 percent evaluation for left femur fracture.  

6.  The veteran responded to letters from the Board dated on 
August 14, 2003, and on January 4, 2004, that requested he or 
his representative furnish argument, forward evidence, and/or 
request a hearing before the Board on the question of whether 
his substantive appeal had been timely filed as to the issues 
of evaluation of PTSD, an increased rating for residuals of 
fracture of the left ulna, whether new and material evidence 
had been received to reopen the claim of service connection 
for hypertension, whether new and material evidence had been 
submitted to reopen the claim of service connection for 
hemorrhoids, entitlement to a clothing allowance, entitlement 
to an earlier effective date for a compensable rating for 
residuals of multiple finger injuries of the left hand, 
entitlement to an earlier effective date for a compensable 
rating for residuals of a fracture of the left ulna, 
entitlement to an earlier effective date for a 10 percent 
rating for residuals of concussion with headaches, and 
entitlement to an earlier effective date for a 20 percent 
evaluation for left femur fracture, but this evidence did not 
show that a timely substantive appeal was filed as to any of 
those issues.  

7.  The veteran's residuals of a fracture of the left femur 
with 2 centimeters of shortening is productive of no more 
than moderate impairment.  

8.  The veteran's fracture of the left patella with 
degenerative changes of the left knee is productive, at 
worst, of no limitation on extension and limitation to 100 
degrees of flexion accompanied by pain and weakness; the 
veteran does not have subluxation or instability.  

9.  The veteran has favorable ankylosis of the left long and 
ring fingers only.  

10.  The veteran's residuals of cerebral concussion with 
headaches are productive of headaches and occasional visual 
disturbance; his brain trauma has not resulted in the 
diagnosis of multi-infarct dementia associated with brain 
trauma.


CONCLUSIONS OF LAW

1.  The criteria for perfection of an appeal for review by 
the Board as to the issues of evaluation of PTSD, an 
increased rating for residuals of fracture of the left ulna, 
whether new and material evidence had been received to reopen 
the claim of service connection for hypertension, whether new 
and material evidence had been submitted to reopen the claim 
of service connection for hemorrhoids, entitlement to a 
clothing allowance, an earlier effective date for a 
compensable rating for residuals of multiple finger injuries 
of the left hand, an earlier effective date for a compensable 
rating for residuals of a fracture of the left ulna, an 
earlier effective date for a 10 percent rating for residuals 
of concussion with headaches, and an earlier effective date 
for a 20 percent evaluation for left femur fracture, have not 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.300, 20.302 (2003).

2.  The criteria for an increased rating for residuals of a 
fracture of the left femur with shortening have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5255 (2003).

3.  The criteria for an increased rating for residuals of a 
fracture of the left patella with degenerative changes of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-5260 
(2003).

4.  The criteria for an increased rating for residuals of 
multiple finger injuries of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5223 (as in effect prior to August 26, 
2002), and Diagnostic Codes 5223 (as in effect from August 
26, 2002).

5.  The criteria for an increased rating for residuals of 
cerebral concussion with headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Part 4, Diagnostic Code 8045-9304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified of VCAA directives via an October 2001 letter 
for the increased rating issues.  The veteran was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The veteran was specifically 
advised of the type of evidence which would establish his 
claim.  Thus, the veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(the Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that the 
Secretary failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")".  Id at 13. 

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  In this case, the claim was received 
approximately 8 years ago.

The Board does not believe that voiding the 1996 or 
subsequent rating decisions is in this veteran's best 
interests.  Simply put, in this case, the veteran was 
provided every opportunity to submit evidence, and to attend 
a hearing.  He was provided with notice of the appropriate 
law and regulations.  He was provided notice of what evidence 
he needed to submit, and notice of what evidence VA would 
secure on his behalf.  He was given ample time to respond.  
Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the veteran.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence which would establish his claim.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record as to the increased rating issues.  Efforts were 
made to obtain all pertinent records bearing on his claim and 
he has been examined.  These records satisfy 38 C.F.R. 
§ 3.326.  VA has fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Issues 1-9

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty-to-assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The issues 1-9 in this 
case involve whether the veteran filed timely and adequate 
substantive appeals.  The outcome of these issues rests upon 
a matter of fact.  Therefore, this case turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.

Appellate review of a RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a), 38 C.F.R. § 20.200.

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201.  

The notice of disagreement and substantive appeal must be 
filed with the agency of original jurisdiction which issued 
the notice of the determination being appealed.  38 C.F.R. § 
20.300.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days of the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  A 
substantive appeal postmarked prior to the expiration of the 
applicable time period will be accepted as timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305.

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the 
statement of the case and any prior supplemental statement of 
the case.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
or determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a statement of the case or supplemental statement of the 
case, which is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

The Board's Rules of Practice have been amended concerning 
determinations as to whether substantive appeals are adequate 
and timely.  Formerly, 38 C.F.R. § 20.203 provided that a 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.

Effective as of November 21, 2001, 38 C.F.R. § 20.203 was 
removed.  38 C.F.R. § 20.101, concerning jurisdiction of the 
Board, was amended, in pertinent part, at paragraph (d) as 
follows: The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether notices of 
disagreement and substantive appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such 
question(s).  When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative(s), if any, will 
be given notice of the potential jurisdictional defect(s) and 
granted a period of 60 days following the date on which such 
notice is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing to 
present oral argument on the jurisdictional question(s).  The 
date of mailing of the notice will be presumed to be the same 
as the date stamped on the letter of notification.  The Board 
may dismiss any case over which it determines it does not 
have jurisdiction. See 38 C.F.R. § 20.101(d).

In this case, neither the former 38 C.F.R. § 20.203 nor the 
current 38 C.F.R. § 20.101(d) are more or less favorable to 
the veteran.  They provide essentially the same requirement 
of notice of the potential jurisdictional defect and period 
of 60 days within which to present written evidence and 
argument concerning the jurisdictional question.  They differ 
slightly concerning the request for a hearing to present oral 
argument on the jurisdictional question, but the veteran did 
not request a hearing in this instance.  Consequently, any 
differences concerning hearings for this matter would not 
affect the veteran.

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme, which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

A substantive appeal containing allegations of error of fact 
or law concerning the issue of the disability evaluation for 
hypertension was not filed in a timely manner. The appellant 
was so informed and given 60 days to present argument or 
request a hearing but did not respond.

On February 13, 1996, the RO mailed the veteran a letter 
notifying him of the February 1996 decision which granted 
service connection for PTSD and assigned a 30 percent rating, 
denied an increased rating for residuals of fracture of the 
left ulna, determined that new and material evidence had not 
been received to reopen the claim of service connection for 
hypertension, and determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for hemorrhoids.  

On May 4, 1999, the RO mailed the veteran a letter notifying 
him of the denial of his claim of entitlement to a clothing 
allowance.

On July 9, 1996, the RO mailed the veteran a statement of the 
case on the issues of an increased rating for residuals of 
fracture of the left ulna and whether new and material 
evidence has been received to reopen the claim of service 
connection for hypertension.  On April 7, 1997, the RO mailed 
a statement of the case as to the issue of evaluation of 
PTSD.  On August 7, 1998, the RO mailed a statement of the 
case on the issue of whether new and material evidence has 
been submitted to reopen the claim of service connection for 
hemorrhoids.  Also, on August 7, 1998, the RO mailed another 
statement of the case on the issues of an earlier effective 
date for a compensable rating for residuals of multiple 
finger injuries of the left hand, an earlier effective date 
for a compensable rating for residuals of a fracture of the 
left ulna, an earlier effective date for a 10 percent rating 
for residuals of concussion with headaches, and an earlier 
effective date for a 20 percent evaluation for left femur 
fracture.  In addition, on November 17, 1999, the RO mailed a 
statement of the case on the issue of entitlement to a 
clothing allowance.  

A substantive appeal was not received within one year of the 
pertinent notification letters and/or within 60 days of the 
pertinent statements of the case, with regard to the 
veteran's claims for a higher rating for PTSD; an increased 
rating for residuals of fracture of the left ulna; whether 
new and material evidence had been received to reopen the 
claim of service connection for hypertension; whether new and 
material evidence had been submitted to reopen the claim of 
service connection for hemorrhoids; an earlier effective date 
for a compensable rating for residuals of multiple finger 
injuries of the left hand; an earlier effective date for a 
compensable rating for residuals of a fracture of the left 
ulna; an earlier effective date for a 10 percent rating for 
residuals of concussion with headaches; an earlier effective 
date for a 20 percent evaluation for left femur fracture; and 
entitlement to a clothing allowance.  

On August 14, 2003, the Board requested that the veteran or 
his representative furnish argument, forward evidence, and/or 
request a hearing before the Board on the question of whether 
his substantive appeal had been timely filed as to the issues 
of evaluation of PTSD, an increased rating for residuals of 
fracture of the left ulna, whether new and material evidence 
had been received to reopen the claim of service connection 
for hypertension, whether new and material evidence had been 
submitted to reopen the claim of service connection for 
hemorrhoids, and entitlement to a clothing allowance.  

In response, the veteran resubmitted his February 1997 
substantive appeal.  The Board notes that while this document 
addressed other issues which are currently in appellate 
status, it did not address the issues of evaluation of PTSD, 
whether new and material evidence had been received to reopen 
the claim of service connection for hypertension, whether new 
and material evidence had been submitted to reopen the claim 
of service connection for hemorrhoids, and entitlement to a 
clothing allowance.  With regard to PTSD, the veteran only 
addressed the matter of an appropriate effective date.  The 
matter of a higher rating was not addressed.  Moreover, this 
document preceded the statement of the case on the higher 
evaluation issue.  With regard to the new and material 
claims, the veteran listed those issues.  However, he then 
neglected to set out specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination which declined to reopen the 
claims of service connection.  While the issue of an 
increased rating for residuals of fracture of the left ulna 
was addressed, this document preceded the statement of the 
case.  The resubmission of the document is not timely to 
serve as a substantive appeal now.  

Thus, the duplicate February 1997 evidence did not show that 
a timely substantive appeal was filed as to any of the 
issues, as noted.  

The Board finds that no timely and adequate substantive 
appeal has been timely filed with respect to the issues of 
evaluation of PTSD, an increased rating for residuals of 
fracture of the left ulna, whether new and material evidence 
had been received to reopen the claim of service connection 
for hypertension, whether new and material evidence had been 
submitted to reopen the claim of service connection for 
hemorrhoids, and entitlement to a clothing allowance.  
Accordingly, the Board lacks jurisdiction regarding these 
issues.  The appeal as to these issues is dismissed.

In January 2004, the veteran was notified that he had not 
submitted a timely and adequate substantive appeal as to the 
issues of: entitlement to an earlier effective date for a 
compensable rating for residuals of multiple finger injuries 
of the left hand; entitlement to an earlier effective date 
for a compensable rating for residuals of a fracture of the 
left ulna; entitlement to an earlier effective date for a 10 
percent rating for residuals of concussion with headaches; 
and entitlement to an earlier effective date for a 20 percent 
evaluation for left femur fracture.  The veteran responded to 
this letter by again submitting a copy of his February 1997 
VA Form 9, but this document was accepted as a notice of 
disagreement as to those issues, after which a statement of 
the case was issued.  Following the statement of the case, no 
substantive appeal was received.  This document cannot serve 
as both the notice of disagreement and the substantive appeal 
from the same receipt date.  It was a timely notice of 
disagreement, but when received again, after the January 2004 
letter, it is not timely to serve as a substantive appeal.  
Thus, the evidence submitted by the veteran does not show 
that a timely substantive appeal was filed as to any of those 
issues.  This document predated the statement of the case 
which was sent in August 1998 and was therefore not received 
as a timely substantive appeal as to those issues. 

The Board finds that no timely and adequate substantive 
appeal has been timely filed with respect to the issues of 
entitlement to an earlier effective date for a compensable 
rating for residuals of multiple finger injuries of the left 
hand; entitlement to an earlier effective date for a 
compensable rating for residuals of a fracture of the left 
ulna; entitlement to an earlier effective date for a 10 
percent rating for residuals of concussion with headaches; 
and entitlement to an earlier effective date for a 20 percent 
evaluation for left femur fracture.  Accordingly, the Board 
lacks jurisdiction regarding these issues.  The appeal as to 
these issues is dismissed.

Ratings

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In an April 1974 rating decision, service connection was 
granted for fracture of the left femur and a 10 percent 
rating was assigned under Diagnostic Code 5255; service 
connection was granted for residuals of a cerebral concussion 
with headaches and a 10 percent rating was assigned under 
Diagnostic Code 8045-9304; service connection was granted for 
a fracture of the left patella and a non-compensable rating 
was assigned under Diagnostic Code 5299; and service 
connection was granted for residuals of multiple finger 
injuries to the left hand (minor) and a non-compensable 
rating was assigned under Diagnostic Code 5299.  In a 
December 1976 rating decision, the veteran's left knee 
disability was recharacterized as fracture of the left 
patella with degenerative changes and an increased rating of 
10 percent was assigned under Diagnostic Code 5299-5010.  In 
a January 1990 Board decision, an increased rating of 20 
percent was granted for fracture of the left femur.  This 
increased rating was effectuated in a January 1990 rating 
decision.  In a September 1993 rating decision, an increased 
rating of 10 percent for residuals of multiple finger 
injuries to the left hand (minor) was granted pursuant to 
Diagnostic Code 5299-5223.

Currently, the veteran maintains that his service-connected 
left femur, left knee, left hand/fingers, and residuals of a 
cerebral concussion disorders are more severe than are 
currently represented by their respective ratings.  

In January 1995, before his claim for increased rating was 
adjudicated, the veteran testified before a hearing officer 
at the RO.  With regard to his residual headaches, the 
veteran indicated that he was taking 600 milligram Motrin.  
He related that he had headaches which occurred about 3 times 
per week.  On a scale from 1 to 10 with 10 being the worst, 
he rated the severity of his headaches as being 3 to 4.  With 
regard to his left femur, he related that his left leg was 2 
inches shorter than his right leg.  With regard to his left 
hand/fingers, he stated that he could not made a complete 
fist, they had poor circulation, and had arthritis.  

In February 1995 VA outpatient treatment, it was noted that 
the veteran had left leg shortening and used a 1/2 inch heel 
lift.  It was noted that he had 2 centimeters shortening.  In 
February 1995, the veteran was also afforded several VA 
examinations.  

The veteran was afforded a VA joints examination.  With 
regard to his left knee, the examiner indicate that there was 
no swelling or deformity.  There was no evidence of 
subluxation, instability, non-union, loose motion, malunion, 
or atrophy.  There was some synovial thickening.  Extension 
was to zero degrees.  Flexion was to 140 degrees.  X-rays of 
the left knee revealed a bipartite patella.  There was no 
fracture or dislocation.  There was minor joint narrowing and 
spurring.  The impression was slight degenerative joint 
disease and bipartite patella.  

The veteran's left hand/fingers were also examined.  The 
examiner indicated that the veteran could not completely flex 
his 3rd or 4th  fingers.  He had fixed flexion of the 3rd and 
4th distal interphalangeal joints (DIPs).  He was unable to 
make a tight fist with those fingers.  The other fingers were 
normal.  He could approximate his thumb with all of his 
fingers.  His grasping was good except he was not able to 
fully flex his 3rd and 4th fingers.  The diagnosis was fixed 
deformity of the 3rd and 4th fingers.  

The veteran was afforded a VA brain examination.  The 
examiner noted that the veteran had headaches 3 to 4 times 
per week which generally lasted 30 to 40 minutes and were 
relieved somewhat by Tylenol.  There was no motor or sensory 
impairment of the cranial nerve.  There was no functional 
impairment of the peripheral and autonomic systems.  There 
were no psychiatric manifestations.  The diagnosis was status 
post head injury with residual occasional mild headache.  

In April 1995, the veteran was afforded a neurological 
consultation.  At that time, the veteran reported that he had 
suffered a closed head injury during service which resulted 
in chronic headaches.  He related that he had those headaches 
3 to 4 out of every 7 days, that he awakes with the pain, and 
that the pain persists throughout the day.  He described the 
pain as right frontal, radiating posteriorly into the 
suboccipital regions, then involving the paraspinal and right 
trapezius areas.  The pain was typically dull and aching with 
a throbbing component.  The veteran related that he took over 
the counter pain medication 2 times per day for the 
discomfort.  The veteran denied having any significant 
cognitive disturbance although he did indicate that he had 
some forgetfulness.  He noted no monocular visual loss, but 
had some scatomata and blurred vision.  Rarely, he had 
diplopia.  He denied ptosis or pupil asymmetry.  His senses 
of smell, taste, and hearing were not impaired.  He denied 
facial weakness and numbness.  He admitted to chronic neck 
pain, but stated that he had injured his neck when he 
suffered the closed head injury during service.  He denied 
dizziness and disequilibrium.  He denied significant 
neurological impairment.  

The veteran also related that he was unable to totally flex 
the 3rd and 4th fingers of his left hand.  He indicated that 
he had an occasional tingling sensation across the dorsum of 
his left forearm into the dorsum of his left hand.  He 
reported having crepitance in his left knee.  He also related 
that his left leg was much short than his right leg so he 
wore a heel lift.  He felt that the power in his left leg was 
normal.  

Physical examination revealed that the veteran was awake, 
alert, oriented, and cooperative.  His speech was clear, 
coherent, without dysarthia or aphasic errors.  His gait 
revealed antalgia with the left leg shorter than the right 
leg.  Romberg was negative.  Cranial nerve II revealed equal 
and reactive pupils and normal funduscopy examination.  
Cranial nerves III though XII were intact.  There were no 
carotid bruits.  Motor examination revealed normal strength 
and tone.  Rapid alternative movements were symmetric.  
Cerebellar function was intact.  Sensory testing revealed a 
subjective decrease to vibration of the left arm and left leg 
versus the right side, with normal perception to light touch, 
cold, and pinprick sensations.  Reflexes were symmetric.  
Plantar responses were downgoing.  The veteran was unable to 
flex the DIP of the long finger of the left hand.  The left 
knee was deformed and enlarged versus the right knee.  The 
impression was closed head injury with chronic post-traumatic 
headache disorder.  

In February 1997, the veteran was again afforded multiple VA 
examinations.  

He was afforded a bone examination.  At that time, it was 
noted that the veteran had a shortened left leg by 2 
centimeters for which the veteran was required to wear built-
up shoes.  The veteran exhibited a pelvic tilt on the left 
while standing although he had full range of motion of the 
let hip.  The impression was fracture of the left femur, 
status post open reduction and internal fixation with 2 
centimeters shortening of the left femur.  

The veteran was afforded a brain examination.  At that time, 
the veteran complained of headaches which occurred 3 to 4 
times per week and which required the use of Tylenol or 
Advil, 3 to 4 times per week.  Neurological examination to 
include cranial nerves, motor and sensory deep tendon 
reflexes, and cerebral and cerebellar systems were normal.  
The diagnosis was history of concussion with residual 
headache.  The examination was noted to be normal.  

The veteran was afforded a hand examination.  The veteran 
reported residual deformity with flexion contracture of the 
DIP joint, both fingers, with limited flexion of the proximal 
interphalangeal joint (PIP) joint with the middle finger.  
Examination revealed flexion deformity as described with 50 
percent flexion contracture at the DIP joint, both fingers, 
and PIP joint of the middle finger was limited to flexion of 
80 degrees.  The veteran was unable to make a fist with the 
left hand and reported having a weak grip with grip strength 
of 4/5 when compared to the right side.  The diagnosis was 
fracture of the index and middle fingers, left hand, with 
residual flexion contraction deformity of the DIP joint of 
both fingers and limited flexion of the PIP joint of the 
middle finger.  

The veteran was afforded a joints examination.  The veteran 
complained of stiffness of the knee in damp weather and of 
the same hand complaints as he had made on the hand 
examination.  Examination of the left knee revealed a 
prominent left patella with minimal crepitus with range of 
motion (same as on the right knee) without evidence of heat, 
redness, swelling, or tenderness.  Examination of the left 
hand revealed flexion contractures.  The veteran exhibited 
left patella bipartite with flexion of zero to 120 degrees.  
X-rays revealed slight degenerative joint disease.  The 
impression was degenerative joint disease, slight, left knee.  

August 1999 VA outpatient treatment records show that the 
veteran complained of having a headache.

In November 2001, the veteran was again afforded multiple VA 
examinations.  

He was afforded a hand examination.  At that time, the 
veteran complained of spindle deformity in the left right 
finger.  The veteran was status post multiple left-sided 
injuries.  The veteran complained of tenderness and pain, 
particularly in the morning, after overexertion or heavy use, 
and accompanying weather changes.  These lasted for hours to 
days at a time.  Episodes were precipitated as indicated.  
They were relieved with medications and mainly heat and rest.  
The veteran was unable to maintain a full grip on a 
screwdriver or pair of pliers, particularly during episodes 
of exacerbation.  Physical examination revealed that the 
veteran was right-handed.  His grip was much reduced 
bilaterally.  The left ring finger had a tender spindle 
deformity at the PIP joint.  This showed considerable 
decrease in range of motion with resistance.  All fingers 
could reach the thenar eminence, but none could curl within 
and get even so far as the proximal palmar crease.  The 
veteran was able to maintain the examiner's fingers and 
forefinger to thumb grip, however, the thumb to the little 
finger grip was weaker bilaterally, particularly on the 
right.  The veteran was able to write, but not for extended 
periods.  The veteran had difficulty sustaining a grip around 
tools.  The diagnosis was hands, status post multiple 
injuries with residuals.  The x-rays were normal.  

The veteran was afforded a joints examination.  The examiner 
noted that the veteran had a history of a fractured left 
femur and left patella.  The veteran complained of leg 
shortening and increased disability.  He complained of pain, 
weakness, tenderness, swelling, instability, giving way, 
occasional locking, easy fatigability, and lack of endurance.  
The veteran had considerable trouble getting out of bed in 
the morning and in and out of a car.  His treatment consisted 
mostly of Motrin 400, but that caused gastrointestinal side 
effects.  The examiner indicated that episodes of flare-ups 
were not a particular focus although they did occur.  The 
veteran's complaint was of steady deterioration.  The veteran 
had a 5 to 6 block walking tolerance and over exertion beyond 
that point which would precipitate episodes of marked pain of 
the knee and thigh.  Weather was also a precipitating factor.  
During these episodes, the veteran because basically 
housebound.  It was noted that the veteran wore corrective 
built-up shoes.  There was no dislocation or subluxation.  
There were no constitutional symptoms.  The veteran related 
that he had considerable difficulty in his day to day 
activities and was unable to walk more than 4 to 5 blocks 
without pain.  

Range of motion testing revealed that the hip range of motion 
was to 90 degrees on the left on flexion, 10 degrees on 
extension, 15 degrees on adduction, 15 degrees on abduction, 
40 degrees on external rotation, and 10 degrees on internal 
rotation.  Range of motion testing of the knee revealed 
flexion to 100 degrees with marled patellofemoral crepitation 
and tenderness, lateral collaterals were stable, and 
extension was within normal limits.  McMurray's displays 
diffuse, but not focal tenderness although there was 
tenderness in the anserine bursa.  There was posterior 
patellar edema bilaterally and pre-patellar edema bilaterally 
with patellofemoral crepitation bilaterally, left greater 
than right.  Joint motion was somewhat painful at the hip and 
through the knee.  There was no ankylosis.  The veteran was 
not experiencing a flare-up.  The veteran had limitations on 
motion with weakness.  His gait was antalgic mainly to the 
left and he used a cane on that side.  The left leg was one 
inch shorter than the right leg.  X-rays revealed old 
fracture of the left midfemur with deformity and mild 
degenerative joint disease of the left knee.  

The veteran was afforded a neurological examination.  At that 
time, he complained of headache associated with dental pain, 
mainly right-sided, and right-sided musculoskeletal 
distribution.  The veteran related his headaches to 
allergies/rhinitis.  The examiner noted that the veteran took 
Chlorpheniramine which made him very sleepy.  The veteran 
denied symptoms consistent with a migraine, with 
paramyoclnus, and choreiform disease.  X-rays revealed normal 
paranasal sinuses



Residuals of a Fracture of the Left Femur with Shortening

In this case, the veteran's left knee impairment has been 
separately rated and therefore will not be considered in 
conjunction with his left femur disability.  

Diagnostic codes pertaining to the hip that may be applicable 
in the present case are Diagnostic Code 5250 (ankylosis of 
the hip), Diagnostic Code 5251 (limitation of extension of 
the thigh), and Diagnostic Code 5253 (impairment of the 
thigh), Diagnostic Code 5254 (hip flail joint).  However, 
higher ratings are unavailable for Diagnostic Codes 5250, 
5251, and 5253.  For a higher rating to be warranted under 
Diagnostic Code 5254, the veteran would have to have a flail 
hip joint, which he does not have.  Thus, these codes do not 
apply.  

Under the provisions of Diagnostic Code 5252, a 20 percent 
disability rating is warranted for flexion limited to 30 
degrees.  A 30 percent disability rating is assigned for 
flexion limited to 20 degrees, and a 40 percent disability 
rating is warranted for flexion limited to 10 degrees.  Full 
range of motion for the hip is flexion to 125 degrees and 
abduction to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5255, a 20 percent rating is assigned 
if there is moderate knee or hip disability; a 30 percent 
rating is assigned if there is marked knee or hip disability; 
a 60 percent rating is assigned when there is fracture of the 
surgical neck, with false joint.  Higher ratings are also 
provided for fracture of the shaft or anatomical neck with 
nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

In VA examination and in outpatient treatment records, it has 
been demonstrated that the veteran has a 2 centimeter or one 
inch of shortening of the left leg and uses built-up shoe to 
compensate for the difference in his leg lengths.  He 
exhibits a pelvic tilt on the left while standing.  Range of 
motion testing revealed that, at worse, the hip range of 
motion was to 90 degrees on the left on flexion, 10 degrees 
on extension, 15 degrees on adduction, 15 degrees on 
abduction, 40 degrees on external rotation, and 10 degrees on 
internal rotation.  His gait was antalgic mainly to the left 
and he used a cane on that side.  X-rays revealed old 
fracture of the left midfemur with deformity and mild 
degenerative joint disease of the left knee.  

In order for a higher rating of 30 percent to be warranted, 
marked hip disability is required.  That is not the case 
here.  The veteran demonstrates no more than moderate left 
hip disability.  His range of motion of motion testing 
reveals that his limitation of motion is not to a compensable 
degree.  As such, it cannot be considered to be marked.  The 
Board has considered DeLuca and acknowledges the veteran's 
difficulty with gait and on over exertion.  For these 
reasons, the current 20 percent rating is in effect.  
However, even considering the veteran's gait impairment and 
his complaints of pain and weakness, he does not exhibit the 
level of severity of impairment necessary to establish marked 
impairment.  

Accordingly, the veteran does not meet the criteria for a 
rating in excess of 20 percent.  In reaching this decision, 
the Board has considered the doctrine of doubt, however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disability now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

Fracture of the Left Patella with Degenerative Changes of the 
Left Knee

Arthritis due to trauma, confirmed by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, which in this case, is either Diagnostic Code 5260 
or Diagnostic Code 5261.  When the limitation of motion of 
the specific joint or joints involved is non compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation will be established where there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent evaluation shall be established for x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.

Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a 0 percent evaluation 
requires extension of the leg limited to five degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  Normal range of motion in a 
knee joint is from 0 degrees of extension to 140 degrees of 
flexion. Normal range of motion in an ankle joint is from 0 
to 20 degrees dorsiflexion and from 0 to 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

A review of the evidence shows degenerative changes of the 
left knee as confirmed by x-ray.  There has been no 
limitation of extension.  At worse, flexion has been limited 
to 100 degrees.  Pain and weakness on motion has been 
demonstrated, but the veteran does not have subluxation or 
instability.  Although the veteran complained of his left 
knee being occasionally unstable, multiple objective testing 
showed that this is not the case.  The Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements as 
they are unsupported by the objective evidence.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  

The veteran has been assigned a 10 percent rating for his 
left knee disability under Diagnostic Code 5010-5260.  The 
veteran's limitation of flexion is non-compensable, however, 
pursuant to DeLuca as well as the directives of Diagnostic 
Code 5010, the veteran's left knee, a major joint, does 
exhibit limitation of flexion which is objectively confirmed 
by findings such as swelling and painful motion.  As such, 
the assigned 10 percent rating is proper.  Even considering 
DeLuca, a higher rating of 20 percent is not warranted 
because the veteran's limitation of motion does not meet the 
necessary criteria even if affected by pain and weakness.  As 
noted, at worse, extension is normal and flexion is limited 
to only 100 degrees.  It has not been shown that flexion or 
extension is limited to even a compensable degree during 
periods of flare-ups.  

Accordingly, the veteran does not meet the criteria for a 
rating in excess of 10 percent.  In reaching this decision, 
the Board has considered the doctrine of doubt, however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disability now causes or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

Residuals of Multiple Finger Injuries of the Left Hand

The Board notes that the veteran's left hand is his minor 
hand.  He is rated under Diagnostic Code 5229-5223.

Favorable ankylosis of multiple fingers is evaluated under 
Diagnostic Code 5223.  During the course of this appeal, 
revisions were made to Diagnostic Codes 5216-5230.  See 67 
Fed. Reg. 48784- 48787 (July 26, 2002).  The veteran was made 
aware of these revisions in a March 2003 letter from the 
Board.  Since his appeal was pending at the time the 
applicable regulation was amended, the veteran is entitled to 
consideration under whichever set of regulations, original or 
revised, provide him with a higher rating.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  The General Counsel of VA has 
recently held that if the revised criteria is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

Under the version in effect until August 26, 2002, Diagnostic 
Codes 5220 through 5223 are applied to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Under Diagnostic Code 
5223, favorable ankylosis of the middle finger and either the 
ring finger or the little finger, or of the ring finger and 
little finger, warrants a 10 percent rating, irrespective of 
extremity that is affected.  Favorable ankylosis of the index 
finger and either the little finger, the ring finger, or the 
middle finger warrants a 20 percent rating, irrespective of 
extremity that is affected.  For the minor extremity, 
favorable ankylosis of the thumb and either the index finger, 
the middle finger, or the ring finger is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (as in 
effect prior to August 26, 2002).

Under the revised rating criteria for the fingers, the 
following rules are observed in classifying the severity of 
limitation of motion:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. * * * * * (5) If there is limitation of motion 
of two or more digits, evaluate each digit separately and 
combine the evaluations.

Under the revised Diagnostic Code 5223, favorable ankylosis 
of the long and ringer fingers of the minor hand still 
warrants a 10 percent rating.  

Under revised Diagnostic Code 5229, for either hand, 
limitation of motion of the index or long finger is rated 10 
percent with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees, and rated 
noncompensable with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and 
extension is limited by no more than 30 degrees.  Under 
revised Diagnostic Code 5230 any limitation of motion of the 
ring or little finger is rated noncompensable.

The revised rating schedule also provides separate ratings 
for individual fingers.  The maximum rating for the minor 
long finger is 10 percent and the maximum rating for the 
minor ring finger is non-compensable.  

In this case, the veteran has favorable ankylosis in the DIP 
joints of the 3rd and 4th fingers and limited flexion of the 
PIP joint of the middle finger.  Therefore, under the older 
version of the rating schedule, the veteran was assigned a 10 
percent rating for favorable ankylosis of 2digits of one hand 
(minor), long and ring finger.  This was appropriate because 
those are the affected fingers.  Under the new version, the 
outcome is the same.  The veteran still has favorable 
ankylosis in those 2 fingers.  Even if they were separately 
rated, the outcome would be the same.  Thus, neither version 
of the rating schedule is more favorable to the veteran as a 
higher rating is not warranted under either version.  Since 
he is rated based on no motion being the greater disability, 
DeLuca is not for application.  

Accordingly, the veteran does not meet the criteria for a 
rating in excess of 10 percent.  In reaching this decision, 
the Board has considered the doctrine of doubt, however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disability now causes or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

Residuals of Cerebral Concussion with Headaches

The veteran's cerebral concussion with headaches disorder is 
rated under Diagnostic Code 8045-9304.  

The rating schedule provides that organic disease of the 
central nervous system are evaluated under the criteria of 38 
C.F.R. § 4.124a, the schedule of ratings for neurological 
conditions and convulsive disorders.  Brain disease due to 
trauma is evaluated under the criteria of Diagnostic Code 
8045.  Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  
In turn, dementia due to head trauma is evaluated under the 
criteria of Diagnostic Code 9304.

The veteran has subjective complaints of headaches and 
occasional visual disturbance and forgetfulness.  VA 
examinations to include brain and neurological evaluations 
confirm that the veteran has headaches and occasional visual 
disturbance, but he does not have purely neurological 
disabilities, his residuals are purely subjective.  Testing 
also revealed no psychiatric impairment.  The veteran has 
been assigned a 10 percent rating for his headaches and 
visual problems.  In order for a higher rating to be 
warranted, the evidence would have to show that the veteran 
has a diagnosis of multi-infarct dementia associated with 
brain trauma.  This is not the case here.  Brain and 
neurological evaluations did not reveal the presence of 
multi-infarct dementia associated with brain trauma and there 
was specific notation of no psychiatric impairment.  
Moreover, the veteran does not allege having any other 
residual disability and no other residual disability was 
shown on examinations.  Therefore, the Board finds that the 
veteran's complaints of headaches and occasional visual 
disturbance are appropriately rated as 10 percent disabling 
under Diagnostic Code 8045.

Accordingly, the Board concludes that the criteria for a 
rating in excess of the current 10 percent rating for 
residuals of cerebral concussion with headaches have not been 
met.  In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disability now causes or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.



ORDER

The appeal as to the issues of evaluation of evaluation of 
PTSD, an increased rating for residuals of fracture of the 
left ulna, whether new and material evidence had been 
received to reopen the claim of service connection for 
hypertension, whether new and material evidence had been 
submitted to reopen the claim of service connection for 
hemorrhoids, entitlement to a clothing allowance, an earlier 
effective date for a compensable rating for residuals of 
multiple finger injuries of the left hand, an earlier 
effective date for a compensable rating for residuals of a 
fracture of the left ulna, an earlier effective date for a 10 
percent rating for residuals of concussion with headaches, 
and an earlier effective date for a 20 percent evaluation for 
left femur fracture, is dismissed.  

An increased rating for residuals of a fracture of the left 
femur with shortening is denied.

An increased rating for fracture of the left patella with 
degenerative changes of the left knee is denied.

An increased rating for residuals of multiple finger injuries 
of the left hand is denied.

An increased rating for residuals of cerebral concussion with 
headaches is denied.  


REMAND

With regard to the claim of a higher rating for disc space 
narrowing with thoracolumbar scoliosis and chronic low back 
pain, VA's rating criteria pertaining to the spine was 
recently revised, effective September 26, 2003, which 
provides a General Rating Formula for Diseases and Injuries 
of the Spine.  The veteran has not been notified of the 
revisions, his claim has not been considered pursuant to the 
revisions, and he has not been examined in conjunction with 
the revisions.  

In an August 1998 rating decision, service connection for 
fracture of the cervical spine at C6-7 was denied.  In 
December 1998, a notice of disagreement was received.  As 
such, the RO is now required to send the veteran a statement 
of the case as to this issue in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.  In this regard, the 
Court has held that where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  The failure to issue a Statement of the Case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that there was an 
increase in disability in his low back, 
he must submit that evidence to VA.  

2.  VCAA should continue to be followed.  

3.  The veteran has not been notified of 
the revisions to VA's rating schedule to 
include a copy of the General Rating 
Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003.

4.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's disc space narrowing with 
thoracolumbar scoliosis and chronic low 
back pain.  All indicated tests should be 
completed.  

5.  If upon completion of the requested 
actions, the claim for a higher 
evaluation for disc space narrowing with 
thoracolumbar scoliosis and chronic low 
back pain remains denied, the case should 
be returned after compliance with 
requisite appellate procedures to include 
the issuance of a supplemental statement 
of the case which addresses the pertinent 
changes in the rating criteria for spine 
disorders.  Thereafter, the case should 
be returned after compliance with 
requisite appellate procedures.  

6.  The RO should send the veteran a 
statement of the case as to the issue of 
connection for fracture of the cervical 
spine at C6-7 in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



